Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 1 of 30 PageID #: 71




   EXHIBIT “C”
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 2 of 30 PageID #: 72
                                   111111 1111111111111111111111111111111111111111111111111111111111111
                                                                                                      US007894837B2


(12)   United States Patent                                                            (10)   Patent No.:     US 7,894,837 B2
       Heredia et al.                                                                  (45)   Date of Patent:    *Feb. 22, 2011

(54)    INSTANT MESSAGING TERMINAL                                                             FOREIGN PATENT DOCUMENTS
        ADAPTED FOR WIRELESS
        COMMUNICATION ACCESS POINTS                                               WO           WO 01141477          6/2001


(75)    Inventors: Rafael Heredia, Easley, SC (US); Frank
                   U. Greer, IV, Greenville, SC (US);                                              OTHER PUBLICATIONS
                   Michael P. Dean, Easley, SC (US)
                                                                                  "Motorola IMfree", Motorola, Web page, May 8, 2003. (1 page).
(73)    Assignee: Zipit Wireless, Inc., Greenville, SC
                  (US)                                                                                       (Continued)
                                                                                  Primary Examiner-Tuan A Tran
( *)    Notice:       Subject to any disclaimer, the term of this                 (74) Attorney, Agent, or Firm-Maginot, Moore & Beck LLP
                      patent is extended or adjusted under 35
                      U.S.c. 154(b) by 635 days.                                  (57)                    ABSTRACT
                      This patent is subject to a terminal dis-
                      claimer.                                                    A handheld instant messaging terminal manages multiple
                                                                                  conversation sessions across multiple instant messaging ser-
(21)    Appl. No.: 11/973,020                                                     vices. The handheld terminal includes a handheld terminal
                                                                                  housing, a data entry device integrated in the terminal hous-
(22)    Filed:        Oct. 5, 2007                                                ing, the data entry device generates textual characters and
                                                                                  graphical symbols in response to actuation of the data entry
(65)                      Prior Publication Data
                                                                                  device, a display mounted in the terminal housing to display
        US 2009/0093264 Al              Apr. 9,2009                               textual characters and graphical symbols including the tex-
                                                                                  tual characters and graphical symbols generated by the data
(51)    Int. Cl.                                                                  entry device, an Internet protocol communications module
        H04Q 7120                    (2006.01)                                    located within the handheld terminal housing to generate
(52)    U.S. Cl. ..................... 455/466; 455/41.2; 455/3.01;               instant messaging (1M) data messages in an Internet protocol
             455/3.05; 455/3.06; 455/507; 455/513; 455/566;                       that include the textual characters and graphical symbols
                                        455/90.1; 455/90.2; 709/206               generated by the data entry device, a wireless transceiver
(58)    Field of Classification Search ......... 455/410-411,                     mounted within the handheld terminal housing and coupled
                      455/414.1-414.4,41.1-41.2,550.1,566,                        to the Internet protocol communications module to generate
         455/575.1,90.1-90.2,466,3.01-3.06,412.1-412.2,                           wireless data messages corresponding to the 1M data mes-
                 455/507-514,556.1-556.2,557; 379/433.01,                         sages that radiate from an antenna coupled to the wireless
                                379/433.06,433.07; 709/204-207                    transceiver, and a control module located within the housing
        See application file for complete search history.                         and coupled to the Internet protocol communications module,
                                                                                  the control module including at least one processor that
(56)                      References Cited                                        executes an application program to implement instant mes-
                  U.S. PATENT DOCUMENTS                                           saging and session protocols for 1M data messages commu-
                                                                                  nicated during at least one conversation session through the
       6,332,077 Bl   *   12/2001 Wu et al. ................. 455/432.1           Internet protocol communications module and the wireless
                                                                                  transceiver.

                             (Continued)                                                         20 Claims, 14 Drawing Sheets




                                                                          PHONE LINE
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 3 of 30 PageID #: 73


                                                             US 7,894,837 B2
                                                                        Page 2


                 u.s. PATENT DOCUMENTS                                           2004/0145608 Al   *   7/2004 Fayet al. .................... 3451758

     6,484,196   Bl *   1112002   Maurille ..................... 7091206                       OTHER PUBLICATIONS
     6,539,421   Bl *    3/2003   Appelman et al. .......... 7091206
     6,629,793   Bl *   1012003   Miller ........................ 400/472    "New Motorola IMfree Delivers Portable Instant Messaging Solution
     6,636,419   B2     1012003   Duarte                                     to Millions of AOL Instant Messenger Fans", Motorola, Inc., May 7,
     6,665,173   B2     1212003   Brandenberg et al.                         2003. (3 pages).
                                                                             "Motorola IMfree", Web page, May 8,2003. (3 pages).
     6,671,351   B2 *   1212003   Menard et al. ................ 379/45
                                                                             "WaveLAWM WLl141 Single-Component 802.11 b Physical-Layer
 2003/0065955    Al *    4/2003   Kwnhyr et al. ............. 713/202
                                                                             Solution", Agere Systems, Oct. 2003. (2 pages).
 2003/0073462    Al      412003   Zatloukal et al.
                                                                             "FW802B Low-Power PRY IEEE® 1394A-2000 Two-Cable Trans-
 2003/0083047    Al *    5/2003   Phillips et al. .............. 455/412     ceiverlArbiter Device", Agere Systems, Jul. 2002. (4 pages).
 2003/0130014    Al *    7/2003   Rucinski ..................... 455/566
 2003/0140103    Al *    7/2003   Szeto et aI .................. 7091206     * cited by examiner
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 4 of 30 PageID #: 74


u.s. Patent         Feb. 22,2011      Sheet 1 of 14               US 7,894,837 B2




         10,\                                             "--38
                                   PHONE LINE




                                                     30

                                          WIRELESS
                                          GATEWAY

                                                      20




                                      2

       /                 AP
                               18                ~
                                               PC FOR
                                                                       PRINTER

   ~14                                      ADMINISTRATION
                                              PURPOSES




                                   Fig. 1
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 5 of 30 PageID #: 75


u.s. Patent              Feb. 22,2011              Sheet 2 of 14                     US 7,894,837 B2




                          Mr: Hey Buddy, How are you?
                          Mr: Have you heard aboul our Zippy?
                          Mr: II is going to revolutionize 1M markel.
                          xxxxxx: Yeah, I know!                                                     58
                          xxxxxx: It is Great!
                          xxxxxx: ©
                54

                                                   ZIPPY
                                                                                                     64
               74                                                                                    78
                                                         -.
   50 ..-----....
                     !
                            (2)
                             @
                                    0
                                     #
                                           ED
                                             $      --            P1 P2 P3 P4
                                                                  &     *        ~   '.::::e'

                     1 2         6 7 8 9
                                    3      4       5                                   0
                     Q W E R T Y U I 0                                                  P
   70                A S 0 F G H J K L                                                  ···,
                     Z X C V B N M ,                                                            ?
                       xx xx Space x     xx                                 )(




                                           Fig. 2
               Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 6 of 30 PageID #: 76




                                                                                                                            ~
                                                                                                                            7Jl
   80,\              104
                          HEADPHONE
                                          108

                                                SPEAKER
                                                            STATUS LEDs       ~-,/   -
                                                                                     -
                                                                                          LID OPEN/CLOSED SWITCH---128
                                                                                          POWER ON/SLEEP SWITCH ----130
                                                                                                                            •
                                                                                                                            ~
                                                                                                                            ~
                                                                                                                            ~
                                                                                                                            ~
                             JACK
                                                                    124                                                     =
                                                                                                                            ~




                     110                                                                          320x240 LCD
                                       WM8751
         118                                                    CIRRUS LOGIC                      MONOCHROME               ""f'j
                                        DAC                                                                                ('D

                                                                                                                           ?'
                                                                 EP7312-CR
                                                                                                                           N
                                                                   204BGA                   68                             N
           BATTERY                                                                                                        ~




                                                                 74MHz,3.3V      '-------""J     FULL FUNCTION             N
                                                                                                                           o
            GAUGE                                                                                  KEYBOARD                ........
                                       RECHARGEABLE
           CHARGE                         BATTERY            32.768KHz                                                     rFJ
                      I   'I   V   I
                                                             3.6864MHz                                                     =-
                                                                                                                           ('D




   114
         I CONTROL I           >SYSTEM POWER                11.2896MHz
                                                                                88
                                                                                                                           ('D
                                                                                                                           ......
                                                                                                                           (.H

                                 (3.3V & 2.5V)                                                                            ........
                                                                                                                          o
                                                                                                                          .j;o.




                                                                                 98
                                                                                                         CABLED ANTENNA
16MB SYSTEM MEMORYI 2MB SYSTEM FLASH                      AGERE WL60010 MAC          AGERE WL1141 PHY         (MAIN)      d
                                                                                                                          rJl
       54BGA             48BGA                                  196BGA                    318BGA                          -....l
        3.3V              3.3V                                   3.3V                      3.3V          PCB ANTENNA      00
                                                                                                                          \C
                                                                                                          (DIVERSITY)     ~
                                                                                                                          00
                                                            Fig. 3                                                        W
                                                                                                                          -....l

                                                                                                                          =
                                                                                                                          N
                Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 7 of 30 PageID #: 77




                                                                                                                                              ~
                                                                                                                                              7Jl
                                                                                                                                              •
208                           200        POWER ON                                                          MANUAL CONFIGURATION               ~
                                                                                                          r-------------------------,         ~
                                                                           !   STEP l-AUTO-SCAN                                               ~
                                                                                                                                              ~

SORTED NETWORK LIST             UPDATE NETWORK LIST
                                                               I AUTO-SCAN
                                                                  WIRELESS
                                                                                    , r 204                                                   =
                                                                                                                                              ~

PROFILES-SORTED FROM           PROVIDE SCREEN UPDATES TO          NETWORKS
STRONGEST SIGNAL TO WEAKEST    THE USER SHOWING WIR£LESS I                          I
OPEN NETWORKS-SORTED FROM      N£TWORKS AS THfY.ARE FOUND.             I ATAUTO-SCAN  COMPLETE-
                                                                              LEAST 1 NETWORK FOUND
                                                                                                                                              ""f'j
                                                                                                                                             ('D


STRONGEST TO WEAKEST                                                                                                                         ?'
                                               STEP I2-AUTO-TEST                                          --------------,                    N
                                                                                                                                       I
                                                                                                                                            J'J
WEP PROTECTED NETWORKS-                                       AUTO-TEST                                                                      N
                                                                                                                                             o
                                                                                                                                             ........
SORTED FROM STRONGEST TO        GET NETWORK INFO      ATTEMPT TO CONNECT TO
WEAKEST                         STORE ERROR CODES     NETWORKS ONE AT A TIME IN            UNABLE TO
                                                      THE ORDER STORED IN THE
ERROR CODES ARE ASSOCIATED
WITH EACH NETWORK AS· THE
                                SAVE NEW PROFILES     I
                                                      SORTED NETWORK LIST                  AUTO-CONNECT                                      rFJ
                                                                                              210                                            =-
                                                                                                                                             ('D
DEVICE ATTEMPTS TO CONNECT                                                                                                                   .....
                                                                                                                                             ('D


TO EACH NETWORK.                PROVIDE SCREEN UPDATES TO THE
                                USER SHOWING CONNECTION STATUS                    ~~~~i~;i~~ TO WIREL£SS ~-~;~~~::==:::]---';)~-----         .j;o.
                                                                                                                                             o
                                                                                                                                             ........
                                AS EACH NETWORK IS TESTED                                                                                    .j;o.
   218
                           STEP 3-IM SETUP
              1M ACCOUNT SETUP
    ENTER ACCOUNT INFORMATION AND VERIFY
                                             I'"          ~   \ INFO   I        UNABLE TO CONNECT
                                                                                TO ANY 1M SERVICES           220
                EACH ACCOUNT                                                                         ~
                                                                          EMOTICON SETUP                                                    d
                                                                       I
                                         STEP 4-EMOTICON SETUP ~ SELECT EMOTICONS FOR EACH OF THE I ~                 ~\     SELECT
                                                                                                                           EMOTICONS
                                                                                                                                            rJl
                                                                                                                                           ",--...1
                       SUCCESSFUL                                    THREE PROGRAMMABLE KEYS                                                QO
                                                                                                                                            \C
Fig. 4                 CONNECTION TO
                       1M SERVICE(S)                                                            SETUP COMPLETE
                                                                                                                                           "'~
                                                                                                                                            QO
                                                                                                                                            W
                                                                                                                                            --...1

                                                                                                                                            =
                                                                                                                                            N
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 8 of 30 PageID #: 78


u.s. Patent                     Feb. 22,2011                 Sheet 5 of 14                   US 7,894,837 B2


                       ~ NO NETWORKS rOUND                                                    AN. AUTO-SCAN



     UI SCREEN:
     NO WIRElESS NETWORKS WERE FOUND
                                                V 224               228'-. UI SCREEN:
                                                                                          Y   2 STOPPED BY



                                                                           MANUAL CONFIGURATION
                                                                                                  USER PRESSING
                                                                                                  THE NEXT KEY



     ANETWORK MIGHT BE CONfiGURED TO                                        IN ORDER TO USE INSTANT MESSENGER
     HIOE ITS NAME (SSIO) AND YOU MUST                                      YOU MUST CONNECT TO AWIRElESS NETWORK.
     ENTER IT MANUALLY. IF YOU KNOW THE                                     PLEASE ENTER THE NAME (SSID) OF THE
     SSID, ENTER IT BELOW.                                                  NETWORK YOU WISH TO CONNECT TO.
              r                       1                                          [1
     THERE MIGHT NOT BE ANY NETWORKS IN           ~T~pT~ ~ __ PRESS PREY TO AUTOMATICALLY SEARCH
                                                         I
     RANGE. IF SO, MOVE TO ANEW LOCATION                         FOR WIRElESS NETWORKS.
     AND PRESS PREY TO AUTOMATICALLY     RE-SCAN FOR RE-SCAN FOR
     SEARCH FOR A NEW NETWORK.             WIRELESS     WIRELESS
     PRESS NEXT TO CONTINUE                       NETWORKS       NETWORKS PRESS NEXT TO CONTINUE
     SSID AUTO TEST IL--_ _ _ _ _--.._ _ _ _ _ _---'I
      r--------------------------------- ----------------------------,
      I

                                     234"\...     ATTEMPT TO JOIN THE
                                                        NETWORK

                                           p    r-----,'--------,
                                                        TEST NETWORK
                                                                                 238

                                                                F
                                          THE NETWORK FAILED TO CONNECT. r244
                                             YOU MAY HAVE TYPED IN THE ../-
                                            WRONG SSID OR YOUR NETWORK
                                           MAY REQUIRE A WEP KEY. PLEASE
                                              VERIFY THE SSID AND ENTER
                                                A WEP KEY IF REQUIRED.

                                                  ATTEMPT TO JOIN THE
                                                        NETWORK
                                                                               v 248
      ,   I

                                                ,----'------, F
      !: 240
          (,                                            TEST NETWORK         1t--------t--t·~X
          I                                                     P          ~
          !
          I
                  SAVE PROFILE ......- 1 - - * - - - - - - .               250
          L
          I ___________________________
             '---------'                ,_____                  _ ___________________________ J


                                                  ,",

                                                                 SUCCESSFUL CONNECTION TO NETWORK
              Fig. 5                             230                       GO TO STEP 3
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 9 of 30 PageID #: 79


u.s. Patent               Feb. 22,2011             Sheet 6 of 14               US 7,894,837 B2


                                           STEP2: AUTO-TEST
       280
                                                260          NO MORE NETWORKS
        UPDATE ERROR        r--G-ET-H.......IG-HE-ST---'---1 TO TEST -UNABLE TO
        CODES IN LIST         PRIORITY UNTESTED t--_A_UT_O_CO_N_NE_CT____~
                                NETWORK INFO

              SORTED
             NETWORK
               LIST

       284




        SAVE PROFILE IF       268
         NOT ALREADY                     ATIEMPT TO JOIN
            IN LIST                       THE NETWORK
                          TEST NETWORK
                            TEST CONNECTION TO 1) LAN, 2) WAN,
                            AND 3) FOR UNSUPPORTED HOTSPOTS
                            1. DHCP TEST                              288
                            REPORTED FAILURE-"DHCP ERROR"
                            POTENTIAL FAILURE CAUSES:
                               0) NO DHCP SERVER
                               b) INCORRECT WEP
                             2. DNS LOOKUP/RESOLVE ZIPPYIM.COM           F
                             REPORTED FAiLURE-"DNS ERROR"               t--~
                             POTENTIAL FAILURE CAUSES:
                                a) INTERNET OR WAN CONNECTION IS DOWN
                                b) BAD DNS INFO PROVIDED BY DHCP SERVER
                             3. "NO CAT" TEST
                             REPORTED FAILURE-"?"
                             FAILURE CAUSES:
                                 a) UNSUPPORTED HOTSPOT REQUIRING
                                    AUTHENTICATION
                                                    p

                SUCCESSFUL CONNECTION TO NETWORK                        Fig. 6
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 10 of 30 PageID #: 80


u.s. Patent                Feb. 22,2011            Sheet 7 of 14                           US 7,894,837 B2


                                                                          MANUAL CONFIGURATION
                                 ~UNABUE TO AUTO-CONNECT
                      2~
             UI SCREEN:
                                                                                              -
                                                                                                   }    :
                                                                                                        L..-
                                                                                                        a
                                                                                                        I--

             UH OH-UNABLE TO CONNECT TO AWIRELESS NElWORK.
             PRESS NEXT TO CONfiGURE THE NETWORK SETTINGS
             MANUAllY,
                                                                    I       I   ~T~DT~ I
             PRESS PREV TO RETRY TO CONNECT AUTOMATICAllY.        I--~~
                                                                      RE-SCAN FOR
                                                                        WIRELESS
             UI SCREEN:                                                NETWORKS
             SELECT ANETWORK TO CONFIGURE BY SCROLUNG LEFT OR
             RIGHT THROUGH THE LIST BELOW.
             ANETWORK MIGHT BE CONFIGURED TO HIDE ITS NAME
             (ssm). YOU CAN MANUALLY ENTER THE SSID BY
             SELECTING IIADD NETWORK" FROM THE LIST.
                                                                  "-298
                          <[                      1>
             PRESS PREY TO GO BACK. PRESS NEXT TO CONTINUE
      SSID PROVIDED   +
                                                             PREVIOUSLY TESTED
                                                             NETWORK SELECTED
      ~P--i SSID AUTO TEST                                   DHCP rAlLURE
      GO TO                      ~~o
      STEP 3' - - - r - - - "   ~\--'--_ _--'--_ _ _--.



                      ~
                                              THE NETWORK        II
                                        "
                                 FAILED TO CONNECT DUE TO "A DHCP ERROR".
                                 THE MOST UKELY CAUSE{S) FOR THE FAILURE:
                                 1) YOUR NETWORK DOES NOT AUTOMATICALLY              VERIFY THE WEP KEY
                                 ASSIGN AN IP ADDRESS. YOU MUST MANUALLY            (IF WEP IS REQUIRED)
                                 ENTER NETWORK INFORMATION.
                                                                                       [            1
                                 2) YOU MAY HAVE PROVIDED AN INCORRECT            PRESS NEXT TO CONTINUE
                                 YlEP KEY (ONLY STATE THIS IF AWEP KEY IS
                                 REQUIRED OR IF THE SSID WAS MANUAllY
                                 PROVIDED).                                         /'
                                                                                SKIP THIS
                                 PRESS PREY TO RESTART SCAN                     STEP IF WEP
                                 PRESS NEXT TO CONTINUE                         IS NOT
      Fig. 7 A '"------,----.. . .                                              REQUIRED
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 11 of 30 PageID #: 81


u.s. Patent                  Feb. 22,2011            Sheet 8 of 14                        US 7,894,837 B2


                     PREVIOUSLY TESTED
                     NETWORK SELECTED
                     DNS FAILURE


                               THE NETWORK                                   THE NETWORK

                 FAILED TO CONNECT DUE TO "A DNS ERROR".    FAILED TO CONNECT BECAUSE YOU ARE
                                                            UNAUTHORIZED TO ACCESS THIS NETWORK
                 THE MOST UKELY CAUSE(S) FOR THE FAILURE:   (THE N[!wORK REQUIRES ASERVICE FEE
                 n  YOUR CONNECTION TO THE INTERNET MAY
                 BE DOWN, CHECK YOUR BROADBAND
                                                            OR SPECIAL PASSWORD).
                 CONNECTION TO MAKE SURE THAT IT IS          PRESS PREV TO RESTART SCAN
                 SENDING AND RECEIVING DATA.                 PRESS NEXT TO CONTINUE
                 2) YOUR NETWORK DHCP SERVER MAY HAVE
                 PROVIDED INCORRECT DATA. YOU MUST
                 MANUALLY ENTER NETWORK INFORMATION.
                 PRESS PREV TO RESTART SCAN
                 PRESS NEXT TO CONTINUE


                 PLEASE SELECT ONE OF THE FOLLOWING         318
                 OPTIONS:
                 o RETEST THE NETWORK
                 o MANUALLY ENTER NETWORK INFORMATION
                 PRESS PREV TO RESTART SCAN
                 PRESS NEXT TO CONTINUE                        310                     MANUALLY ENTER
                                                                  \                  r N[!wORK INFO

                           p r-----J------,
                                     1              ?2o
                                                     PLEASE REVIEW THE FOLLOWING NETWORK
                                                     SETTINGS AND MAKE CHANGES AS NECESSARY.
                      . ~f-----l:
                        ..        TEST NETWORK ~     PLEASE VERIFY THE SETTINGS EXPECTED BY
                        ~:6~LE,LGO----rF----J 308 .. rpO~~D~~TWORK ROUTER.
                       TO STEP 3                            NETMASK:
                                                            GATEWAY:
                                                            DNSl
                                                            DNS2
       SKIP THIS /                                          PRESS NEXT TO CONTINUE
       STEP IF WEP
       IS NOT
       REQUIRED                                                                                    314
                                                               .......-P:........j: TEST NETWORK
                                                                  SAVE
                                                                 PROFILE, GO       +        F
       Fig. 7B                                                   TO STEP 3        (9
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 12 of 30 PageID #: 82


u.s. Patent                  Feb. 22,2011          Sheet 9 of 14                     US 7,894,837 B2


                                   .----. AUTO-TEST            MANUAL CONFIGURATION



                                   lf
                                     AN. STOPPED BY
                                      4   USER PRESSING
                                          THE NEXT KEY

           UI SCREEN:
           IN ORDER TO USE INSTANT MESSENGER, YOU MUST
           CONNECT TO AWIRELESS NETWORK.
           PRESS NEXT TO CONFIGURE THE NETWORK SEITINGS
           MANUALLY.                                           I--~~~    I,~T~DTq I
           PRESS PREY TO RETRY TO CONNECT AUTOMATICALLY.         RE-SCAN FOR
                                                                   WIRELESS
                                                                  NETWORKS
           UI SCREEN:
           SELECT ANETWORK TO CONFIGURE BY SCROLUNG LEFT OR
           RIGHT THROUGH THE UST BELOW.
           ANETWORK MIGHT BE CONFIGURED TO HIDE ITS NAME
           (5SID). YOU CAN MANUALLY ENTER THE SSID BY
           ~ELECTING "ADD NETWORK" FROM THE UST.
                                                                i'-JJ4
                        <[                       1>
            PRESS PREY TO GO BACK. PRESS NEXT TO CONTINUE
    SSID PROVIDED

                              V J38                                                 NO WEP KEY
                                               WEP KEY                              REQUIRED
    "-P-l SSID AUTO TEST
     GO TO
    STEP 3'---_r---                            REQUIRED
                                                                                                      ~44

                    ~          1
                                                              PLEASE ENTER THE FOLLOWING NETWORK
                                                              SETTINGS AFTER VERIFYING THE SEITINGS
                                                              EXPECTED BY YOUR NETWORK ROUTER.
      340\. THE NETWORK YOU HAVE SELECTED                        IP ADDR:
               REQUIRES ASECURITY KEY CALLED A                   NETMASK:
                WEP KEY. PlEASE ENTER THIS KEY                   GATEWAY:
                            BELOW:                               DNS1
                        [               1                        DNS2
                                                              PRESS NEXT TO CONTINUE
                    PRESS NEXT TO CONTINUE

                                                                 ~P-li
                                                                 SAVE
                                                                           TEST NETWORK     I
                                                                 PROFILE, GO     ~F
                         Fig. 8                                  TO STEP 3 ~
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 13 of 30 PageID #: 83


u.s. Patent          Feb. 22, 2011       Sheet 10 of 14       US 7,894,837 B2


               ~ UPDATE SYSTEM
               THERE IS A NEW SOFTWARE UPDATE AVAILABLE.
               THIS UPDATE WILL BE INSTALLED AUTOMATICALLY.
               ONCE THE UPDATE IS COMPLETE, THE ZIPPY
               INSTANT MESSENGER WILL RESTART.
               PLEASE DO NOT POWER OFF THE SYSTEM WHILE
               THE NEW UPDATE IS BEING INSTALLED.

                           PRESS NEXT TO CONTINUE




                              Fig. 9



               ~   UPDATE SYSTEM                      IO~[]lllllp
               CONNECTING 100%
               DOWNLOADING 32% _
               ERASING               I
               PROGRAMMING           I
               VERIFYING             I



                             Fig. 10
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 14 of 30 PageID #: 84


u.s. Patent                 Feb. 22,2011              Sheet 11 of 14              US 7,894,837 B2


    (             SETUP WIIARD                    )       (            SETUP WIIARD                 )
                  DO YOU HAVE AN                                        DO YOU HAVE AN
                 ~....... AOL_                                         msn'" MESSENGER
                 INSTANT MESSENGER                                    INSTANT MESSENGER
                      ACCOUNT?                                             ACCOUNT?
          YES                            NO                   YES                          NO
         e                           o
                PRESS NEXT TO CONTINUE
                                                              e
                                                                 PRESS NEXT TO CONTINUE
                                                                                           o
           Fig. llA                                             Fig. l1D
                  SETUP WIIARD                            (             SETUP WIIARD                )
                  ~....... AOL_                                         DO YOU HAVE A
          ENTER THE SCREEN NAME AND                                     YAHOO!
          PASSWORD FOR YOUR ACCOUNT                                    INSTANT MESSENGER
                                                                            ACCOUNT?
         SCREEN NAME: (                       )                YES                         NO
            PASSWORD: (
                PRESS NEXT TO CONTINUE
                                              )               e     PRESS NEXT TO CONTINUE
                                                                                           0

           Fig. llB                                             Fig. llE
     (             SETUP WIIARD                   )       (             SETUP WIIARD                )
                  msn'" MESSENGER                                    YAHOO!
           ENTER THE SCREEN NAME AND                           ENTER THE SCREEN NAME AND
           PASSWORD FOR YOUR ACCOUNT                           PASSWORD FOR YOUR ACCOUNT
         SCREEN NAME: (                       )               SCREEN NAME: (                    )
            PASSWORD: (' - - - - - - '                           PASSWORD: (~ _ _---J)
                PRESS NEXT TO CONTINUE                               PRESS NEXT TO CONTINUE


            Fig. 11 C                                           Fig. llF
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 15 of 30 PageID #: 85


u.s. Patent          Feb. 22, 2011   Sheet 12 of 14             US 7,894,837 B2



               (               SETUP WlrARD                     )
                       TIME TO ASSIGN YOUR FAVORITE
                     EMOTICONS "SMILEYS" TO THE FOUR
                        PROGRAMMABLE (P1-P4) KEYS
                         PROVIDED ON THE KEYBOARD!


                     PRESS THE NEXT KEY TO CONTINUE.




                          Fig. 12A

                (               SETUP WIIARD                     J
                                       USE THE < AND >
                    PFl = ~~\~         KEYS TO ASSIGN
                                       AN EMOTICON
                    PF2 = ~~~          ("SMILEY'!) TO EACH
                                       P1-P4 KEY.
                    PF3 = ~~~          PRESSING THE Pl-P4
                                       KEY WILL THEN SEND OUT
                    PF4 = ~@J~         THE EMOTICON YOU HAVE
                                       SELECTED.
                     PRESS THE NEXT KEY TO CONTINUE.




                           Fig. 12B
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 16 of 30 PageID #: 86


u.s. Patent             Feb. 22,2011          Sheet 13 of 14                                                         US 7,894,837 B2



                         © BRECIO                  1/1              [O[S][JmlP
                                350~               I BUDDY                             LIST                   ....
                                                   r7©.~
                                                    ~.I'
                                                         i3 REel (r~;'/ ~. ~:'><'\~::;:
                                                                           I:·~   :,~.:
                                                                                        ';,\
                                         354{
                                                   '..    ,:'   v   •..   ,', " ,: ;', .. •": ....   ; ....     ,."':



                                                         © JKAISNER
                                                         ©MDEAN 1120

                                         360~
                                                  ~©FRANK16 }
                                                  ~ RAIPHHERED 358
                                                  '--© RHEREDIA


                                                    Fig. 13
       HEADER:
       BUDDY 10, WINDOW COUNTER,                                                                          HISTORY WINDOW
       SPECIAL KEYS & BATTERY METER.                      388
                                                  3t '\                                              3:(
                        ... .:.;. BRECIO ---378
                        ~
                                                     1/1            ~~[Jllilip
                380- / 'BRECIO: HI RALPH
                                               368                                                                      1\-370
                        ME: HI BEN, WHAT UP?
                        BRECIO: WHATYADOIN
                        ME: WORKING WITH ZIPPY
                        BRECIO: KEWL ©                                                                                  \   364

         TEXT     3(4
        ENTRY
       WINDOW

                                    Fig. 14A
                                                                    394                              388 390


                                                                                                                        368
                     378                             14B
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 17 of 30 PageID #: 87


 u.s. Patent              Feb. 22,2011     Sheet 14 of 14                US 7,894,837 B2



                           400                    424                     428




                                           RETRIEVE           INITIATE SESSION
               y                          SELECTED             WITH INTERNET
                                         STORED FILE              RADIO SITE


          408
                                           438
                                                        DECODE
    INITIATE        INITIATE                           SEGMENT
   DOWNLOAD        DOWNLOAD                            Of AUDIO
    SESSION         SESSION                               filE
    WITH PC        WITH WEB
                                           440
                                                        CONVERT
                                                        DECODED
                         414                            SEGMENT
                                                       TO ANALOG
                                                         SIGNALS

                         418               444           DRIVE
                                                       SPEAKERS
                                                          WITH
                                                        ANALOG
                                                        SIGNALS
                          N

                                              Y                      N




                                 Fig. 15
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 18 of 30 PageID #: 88


                                                      US 7,894,837 B2
                               1                                                                      2
          INSTANT MESSAGING TERMINAL                                    6,665,173. In brief, these devices are either limited in their
             ADAPTED FOR WIRELESS                                       textual and graphical character entry systems, unable to pro-
         COMMUNICATION ACCESS POINTS                                    vide display access when the device is in an inactive state, or
                                                                        difficult to manipulate for data entry without platform support
                     PRIORITY CLAIM                                     for the keyboard. Consequently, u.s. Pat. No. 6,665,173 dis-
                                                                        closes an instant messaging terminal with an integrated key-
  This invention claims priority from co-pending u.s. patent            board and display that is not enclosed in a clamshell case
application Ser. No. 1O/S46,236, which is entitled "Instant             when the terminal is in an inactive state.
Messaging Terminal Adapted For Wi-FI Access Points" and                    Wireless fidelity communication, or Wi-Fi, as it is also
was filed on May 14, 2004, which claims priority from u.s.         10   known, is increasing in popularity. In particular, retail estab-
Provisional Patent Application Ser. No. 60/532,000, which               lishments are providing Wi-Fi access points so customers can
was filed on Dec. 24, 2003.                                             couple to an ISP while enjoying a beverage at the establish-
                                                                        ment. The access point includes a radio transceiver coupled to
                    TECHNICAL FIELD                                     a server that typically implements the S02.11 b, S02.11a, or
                                                                   15   S02.11g communication standard. Locations providing wire-
   This invention relates to handheld communication termi-              less access points for the Internet are commonly referred to as
nals and, more particularly, to handheld terminals used for             "hotspots." These hotspots are local area networks (LANs)
instant messaging.                                                      and devices on such a LAN may be coupled to the Internet.
                                                                        The provision of wireless Internet access can be an important
                      BACKGROUND                                   20   draw for an establishment, such as a coffee shop or the like.
                                                                        However, the access point must be implemented with care to
   Instant messaging is used to describe a computer network             reduce the risk that unscrupulous computer users will attempt
service for the communication of textual messages between               Internet access through the access point for the purposes of
users in a real-time manner. Three major providers of instant           web site hacking with an enhanced degree of anonymity.
messaging services are America On-Line Instant Messaging           25   Design aspects considered in the implementation of a hotspot
(AIM), Microsoft Network (MSN) Messenger, and Yahoo                     include the radius in which the transceiver effectively com-
Instant Messenger. These providers enable subscribers to                municates and the security scheme that allows a customer to
access an instant messaging service through a subscriber's              use an access point. Typically, the transmission power of the
Internet service provider (ISP), if different from the instant          transceiver is limited to a level so the radiation pattern does
message service provider. Consequently, an instant messag-         30   not extend past the boundaries of the commercial premises to
ing subscriber uses a computer terminal executing an appli-             reduce the risk of unobserved access to the local network
cation program to couple to an ISP and then access an instant           through the access point. Additionally, a security method,
messaging service. Once the instant messaging service is                such as Wired Equivalent Privacy (WEP) or Wi-Fi Protected
accessed, the user may query the service for identification of          Access (WPA), is implemented by the access point compo-
the "buddies" that are currently accessing the instant messag-     35   nents to determine whether Internet access is granted through
ing service provider. "Buddies" are other subscribers to the            the access point.
instant messaging service that a subscriber has identified by              Not only is Wi-Fi used in the implementation of hotspots
including them in his or her buddy list. A subscriber may then          for commercial establishments but it is also used in homes as
initiate an instant messaging session with a buddy by typing            well. Such usage typically requires a Wi-Fi radio transceiver
and addressing a textual/graphical message to one of the           40   and router in a home or small office that wirelessly commu-
buddies on the messaging service. When the subscriber acti-             nicates with computers located in the home or office. The
vates the sending function for the message, the messaging               Wi-Fi router may also be used as an access point to the
service communicates the message to a buddy and activates a             Internet. By using a Wi-Fi router, computers in the home or
notification feature, such as an audio file, to inform the buddy        office are coupled together in a LAN without requiring cables
that a message has been received through the instant messag-       45   to be coupled between the computers and the router for com-
ing service. The buddy may then view the message, type a                munication purposes. The range of the Wi-Fi transceiver and
response, and send it through the messaging service. The                router is important to avoid eavesdropping on electronic com-
conversation may continue in this manner until one of the               munications within the home or office as well as to reduce the
parties terminates the session.                                         likelihood of unauthorized access to the Internet through the
   Conversation sessions with multiple buddies at substan-         50   Wi-Fi router. Larger businesses may use multiple hotspots to
tially the same time may be conducted by an instant messag-             provide coverage of a large building so communication
ing subscriber. u.s. Pat. No. 6,539,421 describes the prob-             devices within operating range of a Wi-Fi transceiver enable
lems associated with the management and display of multiple             a person to remain accessible throughout the business pre-
conversation sessions on an instant messaging terminal.                 mIses.
Among the issues that need to be addressed is the need for         55      Instant messaging is an increasingly popular service that is
navigating between message windows because separate mes-                exploited at Wi-Fi hotspots and home locations. Instant mes-
sage windows are used for different conversation sessions.              saging subscribers may access their instant messaging ser-
Consequently, a subscriber needs to be able to identifY a               vices through a hotspot or homelbusiness Wi-Fi router to
conversation session in a window so the subscriber can                  conduct communication sessions with buddies. That is, a
respond appropriately to the conversation displayed in the         60   subscriber may access the Internet at a hotspot, home, or
window.                                                                 business to converse with one or more buddies through an
   Communication terminals for receiving textual and                    instant messaging service. However, efficient utilization of
graphic messages are well-known. These terminals include                Wi-Fi access points is encumbered by a number of disadvan-
cellular telephones, two-way pagers, personal digital assis-            tages with existing equipment. For one, most instant messag-
tants (PDAs), and handheld computers, which are commonly           65   ing is still implemented with portable computers that require
known as palmtop computers. The limitations of these                    some form of luggage for transportation. The smaller com-
devices for instant messaging are discussed in u.s. Pat. No.            munication devices, such as PDAs, palm computers, and two-
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 19 of 30 PageID #: 89


                                                     US 7,894,837 B2
                              3                                                                       4
way pagers, suffer from the textual/graphical data entry               enter the access point identifier and any security infonnation
issues discussed in u.s. Pat. No. 6,665,173. For example, the          into the tenninal, subsequent attempts to gain access require
keyboard especially designed for supporting instant messag-            the user to remember this data and enter it at the appropriate
ing features in u.s. Pat. No. 6,629,793 is either integrated in        time.
a regular sized keyboard typically used with desktop comput-              Instant messaging is increasingly popular with younger
ers or into a foldout keyboard that couples to a PDA for data          users. These users typically prefer multiple media stimuli in
entry. The desktop computer is not easily transportable to             their environment while multi-tasking. For example, they
Wi-Fi hotspots and the foldout keyboard still requires a flat          frequently listen to their own music while viewing videos,
surface for support. The keyboard integrated in the instant            making telephone calls, and exchanging instant messages
messaging tenninal shown in u.s. Pat. No. 6,665,173 does          10   with buddies. When these users are situated in a Wi-Fi
not incorporate any special keys that facilitate instant mes-          hotspot, their choice of music is limited to the music being
saging. Because the instant messaging keys are separated               played at the hotspot premises. Frequently, these users would
from the standard keyboard section, the combination of an              prefer to have more options than those provided by the man-
instant messaging keyboard with a standard keyboard would              agement of the hotspot premises.
adversely impact the overall size of the instant messaging        15      What is needed is an instant messaging terminal that incor-
terminal. Furthennore, the communication module of that                porates keys for facilitating instant messaging features with-
terminal is disclosed as being one that supports cellular radio        out requiring a table or other platfonn structure for stability
communication only. Such a device would be inoperative in a            during data entry.
Wi-Fi hotspot.
   Another limitation of existing instant messaging terminals     20                            SUMMARY
is the restriction of accessing only one instant messaging
service provider at a time. Consequently, even though a per-               The above limitations of previously known instant messag-
son may subscribe to multiple instant messaging services,              ing tenninals are overcome by an instant messaging tenninal
only one service may be accessed. This limitation means that           made in accordance with the principles of the present inven-
a subscriber may only establish conversation sessions with        25   tion. The inventive instant messaging tenninal includes a
buddies on the instant messaging service currently being               display having a capability for displaying textual characters
accessed. Support of multiple services would require man-              and graphical symbols, a data entry device integrated in a
agement of multiple buddy lists because each instant messag-           housing for the instant messaging tenninal, the data entry
ing service provider would provide a separate buddy list to the        device being manipulated for entry of textual characters and
terminal to identify the subscriber's buddies currently access-   30   graphical symbols, a Wi-Fi communications module for com-
ing the instant messaging service. Furthermore, the instant            municating messages with a Wi-Fi access point, and a control
messaging services require different keystrokes to generate            module for coordinating authorization for coupling the
some of the emoticons frequently encountered in instant mes-           instant messaging terminal to a local network corresponding
saging sessions. Emoticons are graphical symbols intended to           to the Wi-Fi access point and for controlling a conversation
convey emotional aspects of a message. For example, one           35   session through the Wi-Fi access point.
instant messaging service may require the typing of the fol-               The data entry device that is integrated in the instant mes-
lowing characters :-) to generate the symbol ©, while another          saging tenninal housing includes keys for graphical symbols,
instant messaging service may only require the typing of:) to          such as those typically seen in instant messages. The graphi-
generate the symbol ©, which is typically known as the smi-            cal symbol keys include indicia identifying the graphical
ley face. Thus, support across multiple instant messaging         40   symbol generated by depressing the key. Also, programmable
services may require a subscriber to remember the requisite            keys are provided for which a user may define a set of char-
keystrokes for generating symbols within each messaging                acters corresponding to a graphical symbol supported by an
service as well as keeping track of each buddy list and the            instant messaging service provider. Thereafter, depressing
multiple conversation windows.                                         the programmed key causes the character sequence for the
   Another limitation of instant messaging tenninals is the       45   graphical symbol to be generated. The graphical symbol gen-
procedure for locating an access point and authenticating the          erated by a programmable key is preferably displayed in an
device for obtaining access to the Internet. At many access            LCD segment located proximate the progranlillable keys. In
points, the WiFi radio transceiver transmits a signal, some-           response to the depression of a key for a graphical symbol, the
times called a beacon, that indicates an access point is within        control module detennines the correct character sequence to
range of the terminal. Some beacons advertise, while others       50   transmit that generates the graphical symbol within the
do not advertise. "Advertising" in this context means the              instant messaging service through which the message recipi-
beacon signal contains an identifier for the access point. An          ent is communicating. Thus, the user need not identifY every
access point identifier is required for gaining Internet access        character sequence required to generate the graphical symbol
through the Wi-Fi router. Ifa Wi-Fi radio transceiver does not         within every instant messaging service for which the user has
advertise, then the tenninal is expected to have obtained the     55   an instant messaging service account.
access point identifier and have it programmed into its com-               The control module also coordinates the message sequence
munication procedure. However, many instant messaging                  required for joining the local network through an access
subscribers are not familiar with the authorization protocol           point. The control module communicates with the communi-
and the infonnation required by the access point in order to be        cations module to detennine whether any beacons have been
granted Internet service. This lapse in knowledge is further      60   detected in the area of the instant messaging terminal. If more
compounded when the access point also implements a secu-               than one is detected, the one having the strongest signal is
rity feature such as WEP or WPA. For example, an access                selected as a candidate for local network access. The control
point implementing WEP requires that the tenninal provide a            module determines whether the beacon is advertising its iden-
key as well as the access point identifier so a user may know          tifier. If it is and no security scheme is being implemented,
enough to enter the access point or network identifier but fail   65   then the control module obtains access to the local network
to recognize that access denial is being based on failure to           through the access point. If the identifier is not being adver-
provide the WEP key. Even if a terminal user knows how to              tised, then the control module prompts the user for the net-
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 20 of 30 PageID #: 90


                                                       US 7,894,837 B2
                                5                                                                        6
work identifier and incorporates it within the authorization              protocol such as the 802.11 b, 802.11a, or 802.11g protocols
message to the access point. If a security scheme, such as                or the like. Coupled with the storage of network profiles, such
WEP, is being implemented, then the user is prompted for the              a device may be transported from location to location where
key and the key is used to complete the authorization process             a Wi-Fi network is implemented so the user may quickly
with the access point. Once access has been obtained, the                 negotiate authorization with the access point and begin
profile of the access point is stored in the terminal. The profile        instant messaging with one's buddies. The data entry device
includes the network identifier and the key, if a security                having keys for graphical symbol generation as well as char-
scheme is implemented. Thereafter, the user may manually                  acter generation makes conversation sessions with buddies
select the profile from a displayed list of profiles for manually         across different messaging service platfonns transparent.
connecting the tenninal to a Wi-Fi hotspot. Also, the instant        10   Conversation sessions with multiple buddies may be more
messaging tenninal of the present invention automatically                 easily managed using the buddy list that integrates the bud-
determines whether information in a detected beacon corre-                dies from different service platfonns in a single list based on
sponds to a stored profile, and if it does, uses the infonnation          the time for initiation of the conversation with each buddy.
in the profile for coupling the tenninal to the network auto-                An instant messaging terminal made in accordance with
matically without user intervention.                                 15   the principles of the present invention includes an audio
   Following access authorization, the control module may                 player application. A user may invoke this application pro-
activate one or more instant messaging service accounts                   gram to stream or download music files from Internet sites
through the access point. For each service activated, the con-            where music is stored or from music files stored on a user's
trol module receives a buddy list identifying all of the tenni-           PC or other music storage device. The files received from the
nal user's buddies that are currently logged onto the instant        20   Internet may be downloaded through the access point when
messaging service. If more than one instant messaging ser-                the terminal is coupled to the Internet through a Wi-Fi access
vice is accessed, then the buddy lists are integrated so that the         point. The files received from a PC may be streamed through
terminal user views a single list that identifies all the persons         the access point when the terminal is coupled to the PC
with whom the user may conduct conversation sessions. Pref-               through a Wi-Fi access point. Downloads from a user's PC or
erably, the buddy list displays the buddies with whom active         25   other storage device may be enabled by coupling the external
conversations are being conducted at the top of the list and              device to the external peripheral bus of the tenninal and
those with whom no active conversation is being conducted                 invoking the audio player application program. Also, the
are displayed lower in the list. The active conversation ses-             audio player application program may stream or receive
sions are preferably displayed in the order in which the con-             music files from Internet radio sites. These stored or down-
versations were initiated. Preferably, one window is dis-            30   loaded files are decoded by the application program and con-
played at a time for each instant messaging conversation                  verted by the DIA converter in the instant messaging terminal
session. The window includes a header that identifies the                 into analog electrical signals for driving the speakers of the
buddy with whom the conversation is being conducted, the                  messaging terminal. The audio player application may be
number of the window being displayed, and the total number                invoked so it executes while the instant messaging application
of conversations that are active.                                    35   is also active. The processor of the tenninal multi-tasks the
   In response to the depression of the previous key on the               applications so that the user is able to listen to stored and/or
terminal, the control module selects the conversation session             downloaded music files while exchanging instant messages
that the user was displaying before going to the currently                with buddies.
displayed conversation. In response to the next key, the con-                A method that may be used to implement the principles of
trol module displays a new conversation window for a session         40   the present invention includes displaying textual characters
initiated by receipt of a new instant message. If a new instant           and graphical symbols corresponding to the textual charac-
message has not been received, then the next key causes the               ters and graphical symbols in instant messages, manipulating
control module to display the conversation window with the                a data entry device integrated in a housing for the instant
next buddy in the buddy list, if an active conversation is being          messaging terminal for entry of textual characters and graphi-
conducted with that buddy. Otherwise, the conversation for           45   cal symbols, communicating messages in a Wi-Fi communi-
the oldest active conversation is displayed.                              cation scheme, coupling the instant messaging tenninal to a
   In accordance with the principles of the present invention,            local network through a Wi-Fi access point, and controlling a
the control module manages conversation sessions with bud-                conversation session through the Wi-Fi access point.
dies across multiple messaging services. Thus, the control                   The integration of the data entry device in the instant mes-
module parses the characters within a message generated by           50   saging tenninal housing enables the textual characters and
a user with the data entry device and confinns the sequence is            graphical symbols to be entered for instant messages without
compatible with the messaging service being used to conduct               requiring platform support for a foldout keyboard or the like.
the conversation with the recipient buddy. If it is not compat-           The method may also include programming keys of the data
ible with the service, the control module determines the cor-             entry device to define a set of characters corresponding to a
responding sequence for the symbol in the messaging service          55   graphical symbol supported by an instant messaging service
and substitutes that sequence in the message before transmit-             provider. Thereafter, depressing the programmed key causes
ting the message to the access point for delivery to the mes-             the character sequence for the graphical symbol to be gener-
saging service. In this manner, the control module provides               ated. The method may include displaying the graphical sym-
transparent support across multiple instant messaging ser-                bol programmed for a key in an LCD segment located proxi-
vices without requiring the tenninal user to be knowledgeable        60   mate the programmable keys. In response to the depression of
of the different character sequences for graphical symbol                 a key for a graphical symbol, the method detennines the
generation in each of the instant messaging services with                 correct character sequence to transmit that causes the recipi-
which the user has an account.                                            ent instant messaging service to generate the graphical sym-
   The Wi-Fi communications module enables the instant                    bol associated with the key. Thus, the user need not identifY
messaging tenninal of the present invention to be used at            65   every character sequence required to generate the graphical
Wi -F i hotspots and in local networks that use a wireless router         symbol within every instant messaging service for which the
for communication. Such routers may use a communication                   user has an instant messaging service account.
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 21 of 30 PageID #: 91


                                                       US 7,894,837 B2
                               7                                                                        8
   The method of the present invention also coordinates the              the message to the access point for delivery to the messaging
message sequence required for joining the local network                  service. In this manner, transparent support across multiple
through an access point. The coordination includes a deter-              instant messaging services is provided without requiring the
mination as to whether any beacons have been detected in the             terminal user to be knowledgeable of the different character
area of the instant messaging terminal. If more than one is              sequences for graphical symbol generation in each of the
detected, the one having the strongest signal is selected as a           instant messaging services with which the user has an
candidate for local network access and the method deter-                 account.
mines whether the beacon is advertising its identifier. If it is            Communication in the Wi-Fi communication protocol
and no security scheme is being implemented, then access to              enables the method of the present invention to be used at
the local network through the access point is obtained. If the      10   Wi -Fi hotspots and in local networks that use a wireless router
identifier is not being advertised, then the user is prompted for        that may communicate using a known Wi -F i protocol, such as
the network identifier and the identifier is incorporated within         the 802.11 b, 802.11a, or 802.11g protocols, for example.
the authorization message to the access point. If a security             Coupled with the storage of network profiles, a device imple-
scheme, such as WEP, is being implemented, then the user is              menting the method may be transported from location to
prompted for the key and the key is used to complete the            15   location where a Wi-Fi network is implemented so the user
authorization process with the access point. Once access has             may quickly negotiate authorization with the access point and
been obtained, the profile of the access point is stored in the          begin instant messaging with one's buddies. The generation
terminal. The storage of a network profile includes the net-             of graphical symbols as well as character generation makes
work identifier and the key, if a security scheme is imple-              conversation sessions with buddies across different messag-
mented. Thereafter, a terminal user may manually select the         20   ing service platforms transparent to the user. Conversation
profile from a displayed list of profiles for manually connect-          sessions with multiple buddies may be more easily managed
ing the terminal to a Wi-Fi hotspot. Also, the instant messag-           using the master buddy list that integrates the buddies from
ing terminal of the present invention automatically deter-               different service platforms in a single list based on the time
mines whether information in a detected beacon corresponds               for initiation of the conversation with each buddy.
to a stored profile, and if it does, uses the information in the    25      An instant messaging method operating in accordance with
profile for coupling the terminal to the network automatically           the principles of the present invention includes playing audio
without user intervention.                                               files so a user may listen to music while exchanging instant
   Following access authorization, one or more instant mes-              messages with buddies. The audio file playing includes down-
saging service accounts may be activated through the access              loading music files from Internet sites where music is stored
point. For each service activated, a buddy list is received that    30   or from music files stored on a user's PC or other music
identifies the terminal user's buddies that are currently logged         storage device. The file downloading may be performed
onto the instant messaging service. If more than one instant             through the access point when the terminal is coupled to the
messaging service is accessed, then the buddy list from each             Internet through a Wi-Fi access point or by coupling an exter-
service is integrated into a master buddy list that may be               nal audio file storage device to the external peripheral bus of
displayed at the terminal. Thus, the terminal user is able to       35   the terminal. Also, music may be generated from music files
view a single list that identifies all the persons with whom the         received from Internet radio sites. The generation of music at
user may conduct conversation sessions. Preferably, the mas-             the instant messaging terminal includes decoding the stored
ter buddy list displays the buddies with whom active conver-             or downloaded files and converting the digital data into ana-
sations are being conducted at the top of the list and those with        log electrical signals for driving the speakers of the messag-
whom no active conversation is being conducted are dis-             40   ing terminal. The music generation may be controlled by the
played lower in the list. The active conversation sessions are           processor of the terminal while instant messaging is also
preferably displayed in the order in which the conversations             occurring. The processor of the terminal multi-tasks the
were initiated. Preferably, one window is displayed at a time            applications performing the music generation and instant
for each instant messaging conversation session. The window              messaging so that the user is able to listen to stored and/or
includes a header that identifies the buddy with whom the           45   downloaded music files while exchanging instant messages
conversation is being conducted, the number of the window                with buddies.
being displayed, and the total number of conversations that                 Consequently, a system and method that operates in accor-
are active.                                                              dance with the principles of the present invention provides an
   In response to the depression of the <prev> key on the                instant messaging terminal that incorporates keys for facili-
terminal, the conversation session is selected for display that     50   tating instant messaging features without requiring a table or
the user was displaying before going to the currently dis-               other platform structure for stability during data entry.
played conversation. In response to the depression of the
                                                                            The above described features and advantages, as well as
<next> key, the conversation session is selected for display
                                                                         others, will become more readily apparent to those of ordi-
that is in the queue after the currently displayed conversation.
                                                                         nary skill in the art by reference to the following detailed
If a new instant message is received and the user wants to view
                                                                    55   description and accompanying drawings.
the most recently received message, then the user depresses
the <Ctrl><next> key sequence to view the conversation win-
                                                                               BRIEF DESCRIPTION OF THE DRAWINGS
dow displaying the most recently received message.
   In accordance with the principles of the present invention,
conversation sessions with buddies across multiple messag-          60      FIG. 1 is a diagram of an environment in which the instant
ing services are managed. Thus, characters within a message              messaging terminal of the present invention may be used;
generated by a user with the data entry device are parsed to                FIG. 2 shows an embodiment of an instant messaging
confirm the sequence is compatible with the messaging ser-               terminal that operates in accordance with the principles of the
vice being used to conduct the conversation with the recipient           present invention that is contained within a clamshell hous-
buddy. If it is not compatible with the service, the correspond-    65   ing;
ing sequence for the symbol in the messaging service is                     FIG. 3 is a block diagram of components comprising the
generated and substituted in the message before transmitting             instant messaging terminal shown in FIG. 2;
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 22 of 30 PageID #: 92


                                                     US 7,894,837 B2
                              9                                                                      10
   FIG. 4 is a flow diagram of an example of a process for             by an instant messaging terminal 14 through a probe message
automatically scanning for an available Wi-Fi network that             or a request to join a LAN identified by a specific SSID. The
may be perfonned by the tenninal shown in FIG. 3;                      access point 18 may implement a security scheme known as
   FIG. 5 is a flow diagram of an example of a process for             Wired Equivalent Privacy (WEP). WEP may be used for both
testing for an available Wi-Fi network corresponding to a              tenninal authentication and message encryption or message
manually entered SSID;                                                 encryption only. If it is used for both authentication and
   FIG. 6 is a flow diagram of an example of a process for             message encryption, network authentication is known as pre-
automatically testing for a connection with an available Wi-Fi         shared key authentication because the access point 18 and the
network that responded to the automatic scanning for avail-            message tenninal14 both share knowledge of the key. On the
able networks;                                                    10   other hand, if the key is only used for message encryption,
   FIG. 7 is a flow diagram of an example of a process for             then the authentication is known as open authentication. Once
manually entering the network settings for testing for a con-          the tenninal14 sends a message to the access point 14 indi-
nection to a Wi-Fi network;                                            cating know ledge of the key in pre-shared key authentication,
   FIG. 8 is a flow diagram of an example of a process for             the device is considered authenticated and allowed access to
enabling a user to manually enter network settings for testing    15   the LAN. WEP does not support user authentication. After
for a connection to a Wi-Fi network instead of allowing the            device authentication, the tenninal14 is able to associate with
termina shown in FIG. 3 to automatically test for a network            the access point 18 and communicate packets. Prior to asso-
connection;                                                            ciation, packets addressed to other network components can-
   FIG. 9 depicts a user interface screen for informing a user         not get through the access point 18, even though management
that a software update is available for the tenninal shown in     20   frames can be commnnicated between the access point 18 and
FIG. 3;                                                                the tenninal14. In most environments 10, the access point 18
   FIG. 10 depicts a user interface screen for providing a user        is implemented with an access point that has been certified by
with a status of a software update installation in the tenninal        the Wi-FiAlliance, although other access points may be used
shown in FIG. 3;                                                       with a tenninal14 made in accordance with the principles of
   FIGS. 11a through 11/ depict user interface screens for        25   the present invention.
obtaining instant messaging account data;                                 The switchlhub 20 provides multiple ports for connecting
   FIGS. 12a and 12b depict user interface screens that may            the access point to the backhaul for the hotspot. Switchlhub
be used to associate emoticons with progrannnable keys;                20 may be a simple hub or it may include components for a
   FIG. 13 depicts the display of a buddy list on the tenninal         Virtual Local Area Network (VLAN) switch. A VLAN switch
of FIG. 3;                                                        30   may be used to physically separate ports to isolate commu-
   FIGS. 14a and 14b depict a conversation session window              nication through the ports from one another, to couple two or
for an active conversation being conducted with a buddy; and           more ports together, to route packets between ports based on
   FIG. 15 is a flow diagram of a process that may be imple-           Media Access Controller (MAC) addresses or Internet Proto-
mented to generate sound from download audio files while               col (IP) addresses, and/or tag packets in accordance with
the tenninal of the present invention is communicating            35   destination or source port designator, MAC address, or IP
through an access point.                                               address.
                                                                          The wireless gateway 30 implements a network access
                DETAILED DESCRIPTION                                   controller that uses smart filters to select the packets that are
                                                                       communicated through the wireless gateway. Typically, the
   FIG. 1 shows a Wi-Fi environment in which an instant           40   wireless gateway is involved in user authentication for regu-
messaging tenninal that operates in accordance with the prin-          lating access to the WAN 38 coupled to the wireless gateway
ciples of the present invention may be used. The environment           30 through the DSL modem or other telephone commnnica-
10 includes an instant messaging tenninal14 that may wire-             tion, such as a partial or full T1 or T3 link. The type of link
lessly commnnicate with an access point 18 in accordance               coupling the LAN components to the WAN depends upon the
with one of the IEEE 801.11 b, 801.11a, or801.11 g standards,     45   largest number of tenninals anticipated as being coupled to
for example. The access point 10 communicates with a                   the access point 18 at a single time. The wireless gateway 30
switchlhub 20 typically through wired communication. The               may include or be coupled to an IP address allocation server.
switchlhub 20 may also be coupled to an administration com-            This server is sometimes known as a Dynamic Host Configu-
puter 24 and a printer 28 for administration of the hotspot or         ration Protocol (DHCP) server. Its fnnction is to assign IP
local network components. The switch/hub 20 is coupled to a       50   addresses so network components, such as the tenninals 14
wireless gateway 30 for intelligent management of the traffic          coupled to the access point 18 have unique IP addresses for
between the wide area network (WAN) 38 coupled to the                  communication. The IP addresses most likely assigned to
wireless gateway through the DSL modem 34 or equivalent                tenninals 14 coupled through the access point 18 are private
and the local area network coupled together through the                IP addresses. These private IP addresses are typically mapped
access point 18 and switchlhub 20. WAN 38 may include a           55   to a single public IP address by a network address/port trans-
wireless internet service provider 40 that includes an instant         lator that is a component of the wireless gateway 30. The
messaging (IM) service 44 that communicates through the                network address/port translator is able to detennine the cor-
Internet 48 to other users on local networks similarly coupled         responding private IP address for messages received from the
to the Internet 48.                                                    WAN that only have the public IP address.
   In more detail, the access point 18 provides wireless access   60      The wireless internet service provider 40 may be a com-
to the LAN at the hot spot. The access point 18 broadcasts the         ponent of an Internet service provider or it may be a service
wireless network parameters through a message known as a               accessed through an Internet service provider. To support
beacon. The message includes information regarding the                 instant messaging, an instant messaging service 44 includes
characteristics of the wireless network. The beacon may                the components for routing messages between subscribers
include advertising, which means that the beacon message          65   and administrating the accounts for the subscribers. For mes-
contains the service set identifier (SSID) for the wireless            sages commnnicated to other instant message subscribers
network. A beacon from an access point 18 may be requested             supported by other ISPs or WISPs, the messages are commu-
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 23 of 30 PageID #: 93


                                                     US 7,894,837 B2
                             11                                                                      12
nicated over the Internet 48 to the WISP or ISP through which          digital/analog converter 110 so analog signals may be con-
the subscriber reaches the 1M service. A terminal 14 made in           verted to audible sound for a user. A rechargeable battery 112
accordance with the principles of the present invention                is coupled to DC power for recharging the battery that is
enables a terminal user to access multiple 1M services                 generated by a standard AC adapter through a charge control
through the access point 18 and communicate with multiple              circuit 114. The charge control circuit provides system power,
subscribers on different services during a single connection           preferably at the 3.3V and 2.SV levels, to the components of
sessIOn.                                                               system 80. The system power levels are derived from the DC
   An implementation of an instant messaging terminal made             power received through the AC adapter or the rechargeable
in accordance with the principles of the present invention is          battery. The charge control circuit 114 also determines the
shown in FIG. 2. The terminal 50 includes a display 54 on         10   voltage level of the battery for battery gauge 118 and this
which conversation session windows are displayed. The con-             signal is also provided to the processor 84 for system man-
tent and organization of conversation session windows is               agement. The processor 84 also generates visible output sig-
described in more detail below. The display 54 is preferably           nals through two status LEDs 120 and 124 as described in
an LCD display incorporated with a lid 58 of a clamshell               more detail below. Also, two processor inputs are coupled to
configuration. Located with the bottom 60 of the clamshell        15   a lid open/closed switch 128 and a power on/sleep switch 130
configuration are the components that implement the control            for purposes of power management.
module, communications module, and other system elements                  One aspect of the present invention is an automatic search
for the terminal of the present invention. The lid 58 and              for Wi-Fi networks and storage of network profiles to facili-
bottom 60 of the clamshell configuration are pivotally joined          tate network searching. The automatic scan for available Wi-
to one another by a hinge 64. Located on the surface of the       20   Fi networks is shown in FIG. 4. After powering the terminal
bottom 60 is a data entry device 68 that is comprised of a             (block 200), the processor under the control of its operational
QWERTY keyboard section 70, pre-programmed emoticon                    program determines whether beacon messages are being
keys 74, and programmable emoticon keys 78. Although ter-              received from one or more access points by the terminal and
minal 50 is shown in a clamshell configuration, the terminal           parses the content regarding the characteristics of the net-
may be implemented in other terminal arrangements, such as        25   works associated with an access point (block 204). Prefer-
a handheld terminal that integrates the display and keyboard           ably, the network profiles are organized into two groups. The
in an arrangement that does not fold so the display is always          first group includes those networks that are open authentica-
exposed.                                                               tion networks and the second is comprised of those networks
   The components for implementing a terminal in accor-                that implement a security scheme, such as WEP, for access to
dance with the principles of the present invention are shown      30   the network. Within each of these groups, the profiles are
in FIG. 3. The system 80 includes a processor 84 that is               prioritized in a list from strongest signal to weakest signal
coupled through a system bus 88 to memory components 90,               (block 208). The contents of the network profiles are also
92, a media access controller 94, and a wireless transceiver           updated by the automatic network testing function (block
98. The processor 84 may be an ARM controller, such as a               210), as explained more fully below.
Cirrus Logic EP7312-CR operating at 74-90 MHz with an             35      If no network beacon is received during the automatic
internal memory for the storage of the ARM embedded Linux              network scanning (block 204), then manual options are pre-
version 2.4.19 or higher and the application program that              sented to the user (block 214). The details of these manual
implements the display, instant messaging and session proto-           options are presented more fully below. If a network is not
cols in accordance with the principles of the present inven-           found through the manual configuration procedure, the auto-
tion. The Cirrus EP 7312-CR is available from Cirrus Logic,       40   matic testing function updates error codes for the network
Inc. of Austin, Tex. However, other processors, ASICs, oper-           profiles partially constructed with the data received from the
ating systems, and the like may be used to implement the               user (block 210). The terminal may then be moved another
present invention. The memory component 90 is a system                 location where automatic scarming may be attempted.
memory used for managing the operation of the terminal and                After device authentication has occurred with one or more
the memory component 92 may be used to update parameters          45   access points, a user may setup account information for his/
and user settings for the operation of the terminal. The MAC           her instant messaging accounts (block 218). These account
94 is used to manage the communication protocols with the              data are stored and attempts are made to connect to the user's
access point 18 and the network components for communi-                instant messaging accounts through an access point (block
cating with the WAN 38. The MAC 94 may be implemented                  218). After connections to 1M message accounts are estab-
with an Agere WL60010 while the wireless transceiver 98           50   lished, the user may select emoticons to correspond to the
may be implemented with an Agere FW1141 PHY, both of                   programmable keys 78 of keyboard 68 (block 220).
which are available from Agere System, Allentown, Pa. The                 If no network is detected during the automatic scanning
wireless transceiver 98 preferably implements one of the               procedure (block 204), then the terminal invokes the first
IEEE 802.11 standards, such as 802.11a, 802.11b, or                    manual terminal configuration option as shown in FIG. 5. A
802.11 g, although components supporting other short range        55   user interface screen is displayed that informs the user that no
communication standards for hot spots or other LAN s may be            wireless network is found and the user is prompted for a
used. The wireless transceiver 98 may radiate a signal through         network ssm, if one is known (block 224). If an ssm is not
a cabled antenna that may be coupled to the housing of the             known, the user should move to a new location and reactivate
terminal or through an antenna etched or otherwise provided            the automatic network scanning by depressing the PREY key
on a printed circuit card.                                        60   on keyboard 68, for example. Otherwise, after entering an
   Also coupled to the processor 84 are the display 54 and the         SSID, the user may activate the automatic testing function
keyboard 68. The display 54 is preferably a 320x240 LCD                with the known ssm by depressing the NEXT key, for
monochrome display, although other display types may be                example. If a user terminates the automatic network scanning
used as well. Clock circuitry 100 that is preferably capable of        before the search is completed by depressing the NEXT key,
providing a 32.768 KHz, a 3.6864 MHz, and a 11.2896 MHz           65   for example, during the automatic scarming, then a user inter-
signal is coupled to the processor 84. A headphone jack 104            face screen is displayed that informs the user of the necessity
and a speaker 108 are coupled to the processor 84 through a            for locating a network and prompts the user for a network
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 24 of 30 PageID #: 94


                                                       US 7,894,837 B2
                              13                                                                       14
SSID, if the user wants to search for a specific access point            down, the authentication sequence not meeting the criteria for
(block 228). The user is then given the option of either return-         network authentication, incorrect DNS server data being sup-
ing to the automatic scanning process, by depressing the                 plied by the DHCP server, or the connection to the WAN
PREY key, for example, or testing for the entered ssm, by                being down, among other possibilities. Any failures to con-
depressing the NEXT key, for example.                                    nect to a network are used to update the error codes (block
    If a network SSID was entered, either because no network             280) that are stored in the prioritized list (block 284) before
was located or the user wanted to direct the scan for a par-             the process moves to the next network response in the list
ticular network, then the terminal tests for the presence of the         (block 260). If a connection is made to a network, the network
access point associated with the entered ssm (block 230).                data, including ssm and security key, if required, are stored
This function is part of the automatic testing procedure (block     10   in a profile for the network (block 290). Any successful con-
210) shown in FIG. 4. The details of the ssm automatic                   nection results in the process prompting the user for 1M
testing function are shown in FIG. 5. The terminal generates             account data (block 218, FIG. 4).
and transmits a message for joining the network having the                  If the automatic testing procedure is unable to connect to
entered SSID (block 234) and tests to determine whether it               any network, then the user is prompted for a manual configu-
has joined the corresponding network (block 238). If the            15   ration attempt as shown in FIG. 7. The user is informed that
network was joined, the network profile is stored (block 240)            the terminal was unable to connect to one of the detected
and the process proceeds with 1M account setup (block 218,               wireless networks. The user is then given the opportunity to
FIG. 4). Otherwise, the terminal displays a message indicat-             either attempt a manual configuration or re-initiate the auto-
ing the connection attempt failed and requests that the user             matic scanning process by depressing the NEXT or PREY
either check the SSID to determine whether it was entered           20   key, respectively, for example (block 294). If the user selects
incorrectly or to enter an authentication key, if one is required        manual configuration, then the network response list is dis-
(block 244). Using the user's response to the message,                   played so the user can select one of the responses and provide
another attempt is made to join the network by generating and            additional data, such as the SSID, one or more IP addresses
transmitting an authentication message (block 248) and test-             for the network router, gateway, or domain name servers, and
ing to determine whether a successful connection to the iden-       25   a network mask (block 298). If data are entered and the user
tified network has been made (block 250). If the connection              continues the process, the automatic SSID testing function
attempt was successful, the network profile is updated (block            (block 230, FIG. 5) is performed. If a wireless network con-
240) and the process continues with 1M account setup (block              nection is made, then the user may setup hislher 1M accounts
218, FIG. 4). If the attempt failed, the failure is identified as        (block 218, FIG. 4). Otherwise, the errors from the automatic
more fully set forth below in FIG. 7.                               30   SSID testing function are analyzed. Also, if the user did not
    The remainder of the processing performed by the auto-               enter network data and indicated the process should continue,
matic testing procedure (block 210) is shown in FIG. 6. The              the detected errors are analyzed. The user may also be given
list of networks identified and prioritized during the auto-             the option of returning to the previous screen and activating
matic scanning procedure (block 204, FIG. 4) is traversed,               the automatic scanning procedure after the terminal is moved.
preferably, in the order of rank based on signal strength. The      35      The analysis of the network errors is also shown in FIG. 7.
untested network response having the highest priority is                 If the network error is determined to be a DHCP server error,
selected (block 260). The process determines whether a pro-              then the user is informed that he or she may be required to
file already exists for the network identified in the response           enter an IP address for the terminal and/or other network
(block 264) and if one does, the authentication message cor-             components because the D HCP server does not automatically
responding to that network SSID is generated and transmitted        40   do it. The user is also informed that data previously entered
(block 268). If no network profile already exists, the process           may be incorrect and that it should be verified (block 300). If
determines whether the network is an open authentication                 the terminal has determined that a pre-shared authentication
network (block 270). If it is, then the process generates and            key is required, the user is prompted for one (block 304).
transmits an authentication message with the corresponding               Once data are entered and then either verified or corrected, the
ssm (block 268). If the network response is not an open             45   terminal attempts to connect to the corresponding network
network, then the process determines whether a security key              (block 308). If the attempt is successful, the network data are
is required (block 274). If one is required, then the user is            stored in a profile. Otherwise, the network data are displayed
prompted for the entry of the security key (block 278) and the           for verification (block 310) before another attempt is made to
requisite sequence of authentication messages is generated               connect to the network (block 314). This process repeats nntil
and transmitted in an attempt to join the corresponding net-        50   the user either enters the correct data for connecting to the
work (block 268). If the network type is not recognized, then            network, moves to a location where the network correspond-
the error codes associated with the network response data                ing to the entered data can be joined, or powers down.
being processed are updated (block 280) and stored in the                   The terminal may also determine that the network error is
prioritized network response list (block 284). The process               a DNS server failure. If so, the user is informed of the DNS
then continues with the next network response (block 260)           55   error and that it may be the result of an inoperative commu-
and, if there are no more responses to process, the user is              nication link with the WAN or incorrect DNS server data
provided with a third manual configuration option, described             being received from the DHCP server (block 318). The user
more fully below.                                                        may be given the option of retesting the network with the
    The network testing function includes testing the connec-            previously used network parameters or of manually entering
tion to the LAN through the access point, the WAN coupled to        60   the network parameters such as IP addresses for one or more
the LAN through the backhaul of the access point, and for                network components and the network mask (block 320). The
unsupported hotspots. Specifically, the network test function            network data may be displayed for verification (block 310)
determines the DHCP server failed to assign a valid IP                   before another attempt is made to connect to the network
address to the terminal, whether the DHCP server failed to               (block 314). This process repeats until the user either enters
provide a valid DNS server address to the terminal, or the type     65   the correct data for connecting to the network, moves to a
of network enconntered cannot be identified (block 288). The             location where the network corresponding to the entered data
DHCP server failure may be related to the DHCP server being              can be joined, or powers down.
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 25 of 30 PageID #: 95


                                                       US 7,894,837 B2
                               15                                                                        16
   One other error that may be detected is a network authori-                The emoticon selection procedure (block 220, FIG. 4) may
zation error. If this error is detected, the user is informed that        be perfonned using the screens depicted in FIGS. 12a and
authorization to join the network has not been granted and                12b. The first screen (FIG. 12a) identifies the keys of the
that the user should move and restart the automatic scanning              keyboard 68 that will be associated with the selected emoti-
procedure or select another network for a connection attempt              cons. The second screen directs the user to depress the "<"
(block 324). Depressing the PREY key, for example, may                    and ">" keys to change the graphical symbol that is displayed
then recommence the automatic scanning procedure or                       and depression of a progrannnable key associates the key and
depressing the NEXT key, for example, may result in the                   the displayed symbol. After the user has assigned graphical
display of the network response and profile list so the user              symbols to one or more of the keys, the user may depress the
may select another network for connection attempts (block            10   NEXT key to begin use of the instant messaging terminal.
298).                                                                        To commence operation of the terminal for conversations
   Rather than allowing the terminal to automatically test for            through an instant messaging service, a user may first depress
a network connection, a user may tenninate the automatic                  the buddy list key on the keyboard 68. In response, a buddy
testing procedure and manually enter the data for the network             list window is opened. If a conversation session window was
connection. If the user tenninates the automatic testing pro-        15   being displayed before the buddy list window was depressed,
cedure, then a screen may be displayed that infonn the user               the buddy list is displayed on top of the conversation window
that a network connection is required (block 330). The user               as shown in FIG. 13. Otherwise, the buddy list is displayed by
may be given the opportunity to restart the automatic testing             itself. The buddy list 350 shown in FIG. 13 is generated from
procedure, in the event that the user inadvertently stopped the           data obtained from each instant messaging service to which
testing procedure without knowing the terminal was attempt-          20   the tenninal is coupled through the access point 18. Upon
ing to join a network. The user may also be given the oppor-              login with a service, the service provides the tenninal with a
tunity to manually enter the network parameters required for              list of the subscriber's buddies that are also logged onto the
attempting a network connection. To facilitate the manual                 service. The terminal of the present invention integrates the
entry of network parameters, the network list may be dis-                 buddies into a single list. The list is preferably divided into
played so the user may select a network for which the user is        25   two parts. The list begins with an active list 354 of those
entering network parameters (block 334). If the user provides             buddies with whom the tenninal has established an active
an SSID for a network that did not broadcast one, the SSID                conversation. These buddies are displayed in bold type as
automatic test is conducted (block 338) and if a connection is            shown in the figure, except for the first one, which is high-
made, the network data are stored in a profile and the process            lighted by the cursor. An available list 358 is displayed fol-
continues with 1M account setup. Otherwise, the resulting            30   lowing the active list 354 to identify those buddies currently
network error is analyzed (see FIG. 7). If the user selects a             logged into a messaging service but not presently engaged in
network for which the SSID is known, then the user is                     an active conversation. Displayed adjacent to the buddy
prompted to provide an authentication key, if required, (block            names are service identifiers 360 that indicate the service to
340), and the remaining network settings expected by the                  which a buddy is coupled. In the example shown in FIG. 13,
network router (block 344). With the entered data, the process       35   the service identifiers are replicas of service icons. Preferably,
generates and transmits an authentication sequence and tests              the buddy names are alphabetized within each portion of the
to join the corresponding network (block 348). If the attempt             buddy list. This facilitates location of a buddy, if available, on
fails, the resulting error is analyzed (see FIG. 7). Otherwise,           the list. The buddy list may be navigated with cursor keys or
the network data are stored in a profile and the process con-             by typing alphanumeric characters when the buddy list is
tinues with 1M account setup.                                        40   actively displayed. The typing highlights an entry in the
   Prior to prompting the user for 1M account data, the tenni-            buddy list that corresponds to the typed characters. To initiate
nal, preferably, connects to the tenninal manufacturer's web              a conversation with a buddy, the user may highlight a buddy
site and detennines whether a software update is available. If            name and press the <enter> key to cause a conversation ses-
one is available for downloading, the user may be informed                sion window to be generated for that buddy. An opening
through a user interface screen, such as the one shown in FIG.       45   message may be typed into the window and then sent by
9. The terminal may detennine not to display the screen                   depressing the <enter> key.
shown in FIG. 9, if the process detennines that the tenninal is              A conversation session window that may be displayed on a
being operated on battery power alone and there is insuffi-               tenninal made in accordance with the principles of the
cient battery capacity to ensure that the download and instal-            present invention is shown in FIG. 14a. The conversation
lation will be successfully completed. If the download screen        50   session window 364 includes a header 368, a history window
is displayed and the user accepts the downloading and instal-             370, and a text entry window 374. The header includes a
lation of the software update, a screen, such as the one shown            buddy name 378, a service identifier 380, a conversation rank
in FIG. 10, may be displayed and periodically updated to                  384, active special key indicators 388, and a battery gauge
inform the user of the progress of the update installation.               390. The buddy name 378 corresponds to one of the buddy
   Implementation of the user 1M account setup (block 218,           55   identifiers in the buddy list so the conversation window may
FIG. 4) may include a sequence of user interface screens, such            be accessed through the buddy list. The service identifier 380
as those shown in FIGS. lla-llf This sequence provides a                  informs the user of the service through which the identified
user for infonnation regarding the existence of 1M accounts               buddy is coupled to the user's terminal. The conversation rank
with each of the major 1M service providers. If the user                  384 identifies a rank number for the conversation and the total
responds by indicating that the user has an instant service          60   number of active conversations. As conversations are added,
acconnt with an 1M service provider, the user is prompted for             a rank number that is one greater than the greatest existing
entry of the user's screen name and password. Preferably, the             number is assigned to the added window and the total number
passwords are not literally displayed but an invalid password             of conversations is increased by one as well. When a conver-
character, such as a "*", is displayed for each character of the          sation is tenninated, the total number of windows in all of the
password. The account data is stored for each acconnt, again         65   displayed ranks is decreased by one and the rank for the
with the password data preferably stored in an encrypted                  windows following the terminated conversation is decreased
manner.                                                                   by one. Thus, the conversation rank 384 identifies the total
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 26 of 30 PageID #: 96


                                                    US 7,894,837 B2
                             17                                                                              18
number of conversations and the order of the displayed win-           Textual characters are entered by typing on the keys in the
dow within that number of conversations. A user may navi-             QWERTY portion 70 of the keyboard 68 while graphical
gate through the conversation windows in numerical order by           symbols may be entered by depressing the emoticon keys 74
using the PREY and NEXT keys. The special key indicators              or the programmable keys 78. Preferably, the pre-pro-
388 indicate whether the control, shift, or function key is           grammed emoticon keys are assigned to the smiley face, sad
active for the text entry window 374. Battery gauge 390               face, and surprised face graphical characters, although other
provides a user with an indication of the battery strength so         graphical characters may be assigned to these keys. While the
the user may connect the terminal to an AC adapter for sup-           terminal discussed as an example has three pre-programmed
plying power to the terminal and for recharging the battery.          keys for emoticons, other numbers of pre-programmed
   Another aspect of the header3 70 is shown in FIG. 14b. The    10   emoticon keys may be used. After a user has entered and
header 370 in that figure includes an animated composite              edited a message, the message may be sent to the messaging
character 394 as well as the service identifier 380, the buddy        service for delivery to the buddy by depressing the <send>
identifier 378, the conversation rank 384, the special key            key.
indicators 388 and the battery gauge 390. The animated com-              As shown above in FIG. 3, the processor 84 is coupled to a
posite character 394 is inserted in the header in response to    15   lid close/open switch 128. In response to detection of the lid
receipt of a message from a buddy other than the one dis-             switch being closed, the processor 84 puts the terminal in a
played in the current window. To determine which buddy sent           standby power mode. In this mode, the display and other
the message, the user depresses the buddy list key to display         significant power consuming devices are turned off, although
the buddy list over the current conversation window. The              a network connection is maintained, if active before the lid is
animated composite character 394 is displayed next to each       20   closed. If a new message is received from a buddy while the
buddy in the list for which there is an outstanding message.          terminal is in the standby mode, the processor 84 begins to
By highlighting the buddy and pressing the <enter> key, the           blink one of the status LEDs 120, 124 to indicate a newly
conversation window corresponding to that buddy is dis-               received message to the user. Opening the terminal causes full
played so the user may view the newly received message. The           power to be applied to the terminal components and a con-
presence of the animated composite character 394 continues       25   versation window is displayed that contains the new message
in the header for the currently displayed window until all            in the history window. The user may now view the message
received messages have been reviewed.                                 and operate the terminal as discussed above as the past con-
   Either additionally or alternatively, a new message indica-        versations are maintained during the standby mode and may
tor may be provided by displaying a textual message in the            be displayed. If the network connection is lost during the
history window 370 that announces the receipt of a new           30   standby mode, the wireless chip set is turned off. However,
message and the identity of the sender. Preferably, this mes-         the conversation histories are maintained and displayed when
sage only persists for a short period of time, for example,           the terminal is reopened. Once all new messages in the win-
three seconds, and then disappears. The display of the                dows have been read, an automatic scan for networks is com-
announcement may also be accompanied by an audible signal             menced.
to attract attention to the announcement of the new message.     35      The terminal of the present invention supports two sets of
Preferably, while the announcement is being displayed, the            emoticons. The first set of emoticons may be associated with
depression of the CNTL-NEXT keys in sequence causes the               the pre-progranlilled keys 74 or the programmable emoticon
terminal to display the conversation window for the session           keys 78 on the keyboard 68. These emoticons are more uni-
with the sender of the new message that resulted in the               versally used in character sets for keyboards. F or these emoti-
announcement display. Depressing the CNTL-PREY keys in           40   cons, the terminal automatically generates the key sequence
sequence may be used to return the user to the conversation           that generates the corresponding emoticon within the service
window that was interrupted by the announcement message.              through which a buddy is coupled to the terminal. For
   The history window 370 contains the most recent lines of           example, generation of a ©On the AOL 1M service, a Con-
the conversation with the buddy identified in the header 368.         trol-I or ":-)" key sequence is sent, while a ":)" key sequence
Each line of the conversation begins with a name indicating      45   sends the same smiley emoticon in the Yahoo 1M service. The
whether the line was generated and sent by the user or by the         emoticons that may be implemented by the terminal of the
buddy. The text entry window 374 displays the characters              present invention across representative 1M services are shown
typed by a user to form a message to be sent to a buddy.              in Table 1.


                                                                                               TABLE 1
                                                                           AOL Key Codes
                                                                           Supported/Required          MSN Key Codes        Yahoo Key Codes
                                                                           to generate Smiley          Supported/Required   Supported/Required
                                                     Smiley Meaning        (w/o the quotes).           to generate Smiley   to generate Smiley

                                                       ~    Smiling        Ctrl + 1 or ":)"or ":-)"    :)                   :) or :-)
                                                       @    Frowning       Ctrl + 2 or ":(" or ":-("   :(                   :( or :-(

                                                       ~    Winking        Ctrl + 3 or ";)"or ";-)"    ;)                   ;) or ;-)
                                                       @    Sticking-      Ctrl + 4 or ":-P"           :P                   :P or :-P
                                                            out-tongue
                                                       ~    Surprised      Ctrl + 5                    :0                   :0 or :-0
                                                       (@   Kissing        Ctrl + 6 or ":-*"           (K)                  :* or :-*

                                                        ~   Cool           Ctrl + 8                    (H)                  B-)
                                                       ~    Embarrassed Ctrl + Shift + 3               :$                   :">
                                                       ~    Innocent       Ctrl + Shift + 4            (A)                  0:-)
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 27 of 30 PageID #: 97


                                                              US 7,894,837 B2
                                  19                                                                           20
                               TABLE I-continued
                      AOL Key Codes
                      Supported/Required       MSN Key Codes        Yahoo Key Codes
                      to generate Smiley       Supported/Required   Supported/Required
 Smiley Meaning       (w/o the quotes).        to generate Smiley   to generate Smiley

   ~    Crying        Ctrl + Shift + 6         :.(                  :(( or :-((
   ~    Laughing or   Ctrl + Shift + 8         :D                   :Dor:-D
        Cheese




   The second set of emoticons is specific to one or more
messaging services and are not necessarily broadly known.                                             TABLE 2-continued
Most of these emoticons cannot be assigned to the program-                  15
                                                                                                        1. Yahoo Emoticons:
mabIe keys but can be entered by depressing the standard key
sequence recognized by the particular service. Any emoticon                              G             #-0                  d·oh!
                                                                                                       ~D>                  applause
that a user attempts to type in the text entry window 374 that                           ~
is not supported by the service through which a buddy is
                                                                            20
coupled to the terminal is not generated in the window. In this
manner, the user is reminded that the emoticon that the user is                                              TABLE 3
attempting to type is not supported by that service. The known
                                                                                                         MSN Emoticons
emoticons supported by the major known services that may
be generated by a terminal made in accordance with the                      25               ...                       (Y) or (y)
                                                                                                                       (N) or (n)
principles of the present invention are shown in the following                               ~
tables 2-4.                                                                                  Ij                        (B) or (b)
                                                                                             "f                        (D) or (d)
                                                                                             t                         (X) or (x)




                                                                                             ......
                              TABLE 2
                                                                            30               t                         (Z) or (z)
                         1. Yahoo Emoticons:                                                 W                         (6)
                                                                                                                       :-[ or:[
        @               :)                 happy
                                                                                                                       ())
        @               :(                 sad
                                                                                                                       ({)
        ~               ;)                 wink
                                                                            35               ..t                       :-) or:)
        Wi)             :D                 big grin
                                                                                             ifiJ                      :-D or:d
        ®               ;;)                batting
                                           eyelashes
                                                                                             ..t                       :-0 or:o

        ~
        @.
                        :-/
                        :x
                                           confused
                                           love struck
                                                                                             .,•                       :-p or:p
                                                                                                                       ;-) or;)



                                                                                             ,.•
                                                                            40                                         :-( or:(
        ~               :">                blushing
        @               :p                 tongue                                            ;t                        :-s or :s
                                           kiss                                                                        :-1 or:1
        @
                                                                                             ·IJ                       :.(
        I:J             :0                 shock

        •
        @
                        x-(
                        :>
                                           angry
                                           smug                             45               "
                                                                                             ~
                                                                                                                       :$ or :-$
                                                                                                                       (H) or (h)

        ~
        @
                        B-)
                        :-s
                                           cool
                                           worried
                                                                                             •a-                       :-@or:@
                                                                                                                       (A) or (a)

        ~
        .~
                        >:)
                        :((
                                           devilish
                                           crying
                                                                                             •
                                                                                             ~
                                                                                                                       (L) or (1)
                                                                                                                       (U) or (u)

        ~
        ;;)
        e
                        :»
                        :1
                        I:)
                                           laughing
                                           straight face
                                           raised eyebrow
                                                                            50
                                                                                             ..
                                                                                             .0

                                                                                             t
                                                                                                                       (K) or(k)
                                                                                                                       (G) or (g)
                                                                                                                       (F) or (I)
                                                                                                                       (W) or(w)
        ®               0:)                angel                                             1ft
                        :-B                nerd                                              tjjJ                      (p) or (p)
        @
                                                                            55                                         H
        ~                                  talk to the hand                                  ~
        Qij'            1-)                sleep                                             II...                     (T) or (t)
                        8-1                rolling eyes                                                                (@)
        @                                                                                    ~

        •
        f;i.\J
                        :-&
                        :-$
                                           sick
                                           shhh
                                                                            60
                                                                                             !il!ll
                                                                                             iI>
                                                                                                                       (&)
                                                                                                                       (C) or (c)

        ~               [-(                not talking                                                                 (I) or (i)
                                                                                             ~
        T2l             :0)                clown                                                                       (S)
                                                                                             ~
        @               8-}                silly                                                                       (*)
                                                                                             11
        ®               (:1                tired                                                                       (8)
                                                                                             J
                        ~p-                drooling
        ~                                                                   65                                         (E) or (e)
                                                                                             ~
        !!!:l           :-?                thinking
                                                                                             d!Il                      ()
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 28 of 30 PageID #: 98


                                                              US 7,894,837 B2
                                  21                                                                     22
                                                                          with a web site (block 410). During the communication ses-
                      TABLE 3-continued                                   sion, an audio file is downloaded (block 414) and stored
                                                                          (block 418) in the instant messaging terminal. The method
                             MSN Emoticons                                then determines whether another file is to be downloaded
                                          (0) or (0)                      (block 420). If it is, then the file is downloaded and stored
                                          (M)or (m)                       (blocks 414 and 418) until no more files are to be downloaded.
                                                                          Alternatively, a user may navigate through a series of screens
                                                                          that display the audio files of various content sources. These
                                                                          sources include external devices, such as those coupled to the
                                TABLE 4                              10   LAN to which the terminal is also coupled, and devices
                                                                          coupled to the WAN to which the terminal is coupled through
                          2. AOL Emoticons                                the Wi-Fi access point. The user may select one or more audio
                   Smiling                       etrl + 1                 files and queue them for playing by the audio player applica-
                   Frowning                      etrl + 2                 tion. In this method, audio files need not be stored on the
                   Winking                       etrl + 3            15   terminal before the audio player application plays them.
                   Sticking-out-tongne           etrl + 4                    After file downloads have been declined or upon comple-
                   Surprised                     etrl + 5                 tion of file downloads, the processor queries the user as to
                   Kissing                       etrl + 6                 whether the user wants to playa stored audio file (block 424)
                   Yelling                       etrl + 7                 or an Internet radio file (block 428). If the user does not want
                   Cool                          etrl + 8            20   to hear any audio file, the process terminates. If a stored file is
                   Money-mouth                   etrl + Shift + 1         to be played, the selected stored file is retrieved (block 430)
                   Foot-in-mouth                 etrl + Shift + 2         while a communication session with a web radio site is initi-
                   Embarrassed                   etrl + Shift + 3         ated (block 434), if streaming from an Internet radio station or
                   IIlllOcent                    etrl + Shift + 4         other web site is desired. The process decodes a segment of
                   Undecided                     etrl + Shift + 5    25   either a stored audio file or received audio file (block 438).
                   Crying                        etrl + Shift + 6         The decoded digital data is converted into analog signals
                   Lips-are-sealed               etrl + Shift + 7         (block 440) and provided to speakers or a headphone to
                   Laughing                      etrl + Shift + 8         produce an audible sound for the user (block 444). As the
                                                                          sound is being generated, the process determines whether the
                                                                     30   file has been depleted (block 448). If it has, it determines
   As already noted, an instant messaging terminal made in                whether the user wants to select and playa stored file (blocks
accordance with the present invention includes an audio                   424 to 444) or to select another radio web site (blocks 428 to
player application. The application player may be imple-                  444). If the audio file for a radio station is not depleted until
mented with a program stored in memory for the processor.                 the user either manually terminates the communication ses-
The program may also be later added to the terminal through          35   sion with the web site or the communication session is oth-
a plug-in installation procedure, as is well known. A user may            erwise terminated.
invoke this application program from a displayed menu to                     In operation, the processor of a terminal is programmed to
download music files from Internet sites or from music files              implement the same or similar processes to those set forth
stored on a user's PC or other music storage device. The files            above. A user having accounts with instant messaging ser-
received from the Internet may be downloaded through the             40   vices may take the terminal to a hotspot or wireless home or
access point when the terminal is coupled to the Internet                 business network and open the terminal to power on the
through a Wi-Fi access point. Downloads from a user's PC or               system. The automatic scanning and testing procedures either
other storage device may be enabled by coupling the external              detect and connect the terminal to a LAN through an access
device to the external peripheral bus of the terminal and                 point or notifY the user of problems with any attempts to
invoking the audio player application program. Also, the             45   connect. The user is given the opportunity to manually enter
audio player application program may play audio files                     the network settings and the terminal attempts to connect to
streamed or downloaded from Internet radio sites. Stored,                 the LAN through the access point using the entered data. If the
streamed, or downloaded files may be decoded by the appli-                terminal cannot be connected then the user is informed so the
cation program and converted by the DIA converter in the                  network settings may be verified or the terminal moved to a
instant messaging terminal into analog electrical signals for        50   location where connection to a network may be more likely.
driving the speakers or headphone, if connected, of the mes-                 Once the terminal is connected, the network parameters are
saging terminal. The audio player application may be invoked              stored in a profile for later reference in connection attempts.
so it executes while the instant messaging application is also            The user is prompted for his or her instant messaging service
active. The operating system executed by the processor of the             account data so a session may be established with one or more
terminal multi -tasks the applications so that the user is able to   55   instant messaging services. The user may also program an
listen to stored and/or downloaded music files while exchang-             association between selected emoticons and the program-
ing instant messages with buddies.                                        mable keys 78 on the keyboard 68. The user may request a
   A method that may be implemented by the audio player                   buddy list identifying buddies who are logged onto the same
application program of the present invention is shown in FIG.             messaging services to which the terminal is connected. The
15. After being invoked, the method may query the user               60   buddy list may be used to initiate conversations with one or
through the display as to whether the user wants to download              more buddies through one or more instant messaging ser-
one or more files (block 400). If a download is desired, the              vices. The resulting conversation windows may be managed
user is queried as to whether the download is from an external            in the manner discussed above and notification of new mes-
storage device, such as a PC (block 404). If so, a downloading            sages may occur through the appearance of an animated com-
communication session is initiated with the external storage         65   posite character or an announcement in a conversation ses-
device (block 408). Otherwise, a web site address is obtained             sion window. Also, should the user desire to hear music while
from the user and used to initiate a communication session                exchanging instant messages with buddies, the audio player
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 29 of 30 PageID #: 99


                                                       US 7,894,837 B2
                              23                                                                      24
program may be invoked, a stored file or streaming web site,                at least one programmable key associated with a set of
such as a radio station, may be selected, and the downloaded                   characters corresponding to a graphical symbol sup-
files converted into sound provided to the user through the                    ported by an instant messaging service provider; and
terminal speakers or headphones.                                            the control module being further configured to generate, in
    If the user wants to wait for responses from buddies with-                 accordance with the at least one instant messaging pro-
out consuming electrical power for the display, the user may                   tocol being implemented, a character sequence corre-
close the tenninal to place the unit in a standby mode. New                    sponding to the graphical symbol in response to the
messages may then be announced by blinking a status LED                        depression of the programmable key being depressed.
that is visible on the outside of the terminal case. By opening             3. The tenninal of claim 1, the control module being further
the case to expose the display, the user may view the conver-       10   configured to detect beacons received by the wireless trans-
sation window in which the new message is displayed. Once                ceiver from a plurality of wireless network access points and
conversations are terminated, the user may log out of the                to prioritize the detected beacons by strength of detected
messaging accounts and end the network connection. The                   signal.
terminal may then be powered down until it is needed for                    4. The tenninal of claim 1, the control module including
connecting to another access point.                                 15   memory in which a profile is stored, the profile containing
    While the present invention has been illustrated by the              network settings for a network communicating with the com-
description of exemplary processes and system components,                munications module and the wireless transceiver through a
and while the various processes and components have been                 wireless network access point.
described in considerable detail, applicant does not intend to              5. The tenninal of claim 1, the control module being further
restrict or in any limit the scope of the appended claims to        20   configured to access a plurality of instant messaging service
such detail. Additional advantages and modifications will                providers through the wireless network access point, to gen-
also readily appear to those skilled in the art. The invention in        erate a buddy list identifying buddies coupled to each instant
its broadest aspects is therefore not limited to the specific            messaging service accessed by the control module and to
details, implementations, or illustrative examples shown and             display the buddy list on the display mounted in the terminal
described. Accordingly, departures may be made from such            25   housing in response to a buddy list key being depressed on the
details without departing from the spirit or scope of appli-             data entry device.
cant's general inventive concept.                                           6. The tenninal of claim 5, the control module being further
    What is claimed is:                                                  configured to display buddies in the buddy list with whom
    1. A handheld instant messaging terminal comprising:                 active conversations are being conducted before it displays
    a handheld tenninal housing;                                    30   the buddies with whom no active conversations are being
    a data entry device integrated in the tenninal housing, the          conducted.
       data entry device being configured to generate textual               7. The tenninal of claim 6, the control module being further
       characters and graphical symbols in response to actua-            configured to generate and display a conversation session
       tion of the data entry device;                                    window for each buddy in the displayed buddy list with whom
    a display mounted in the terminal housing to display tex-       35   an active conversation is being conducted.
       tual characters and graphical symbols including the tex-             8. The tenninal of claim 7, the control module being further
       tual characters and graphical symbols generated by the            configured to display in each of the conversation session
       data entry device;                                                windows a header that identifies the buddy with whom a
    an Internet protocol communications module located                   conversation is being conducted, a number of conversations
       within the handheld terminal housing to generate data        40   session windows being displayed, and a total number of
       messages in an Internet protocol;                                 active conversations.
    a wireless transceiver mounted within the handheld tenni-
                                                                            9. The tenninal of claim 8, the control module being further
       nal housing and coupled to the Internet protocol com-             configured to parse textual characters and graphical symbols
       munications module to generate wireless data messages             generated with the data entry device and to confinn the gen-
       that include the data messages in the Internet protocol,     45   erated textual characters and graphical symbols are compat-
       the wireless transceiver radiates the wireless data mes-          ible with the instant messaging service being accessed by the
       sages from an antenna coupled to the wireless trans-              control module and the wireless transceiver through the wire-
       ceiver; and                                                       less network access point.
   a control module located within the handheld tenninal
                                                                            10. The terminal of claim 1 further comprising:
       housing and coupled to the Internet protocol communi-        50
                                                                            an audio player for generating sound from a downloaded
       cations module, the control module including at least
                                                                               file; and
       one processor that executes an application program to
       implement at least one instant messaging protocol for                the control module being configured to download and store
       generation of instant messaging (IM) data messages that                 audio files in a memory within the tenninal housing.
       are compatible with an instant messaging service, the        55      11. A method for managing wireless network access and
       control module providing the 1M data messages that are            instant messaging through a wireless access point with a
       compatible with an instant messaging service to the               handheld instant messaging tenninal comprising:
       Internet protocol communications module to enable the                generating textual characters and graphical symbols in
       1M data messages to be communicated during at least                     response to manipulation of keys on a data entry device
       one conversation session through the Internet protocol       60         of a handheld instant messaging terminal;
       communications module and the wireless transceiver.                  displaying the generated textual characters and graphical
    2. The tenninal of claim 1, the data entry device further                  symbols on a display of the handheld instant messaging
comprising:                                                                    tenninal;
    a plurality of keys for graphical symbols, each graphical               generating data messages with the generated textual char-
       symbol key including indicia identifYing the graphical       65         acters and graphical symbols in accordance with at least
       symbol generated by depressing the key bearing the                      one instant messaging protocol that is compatible with
       indicia; and                                                            an instant messaging service;
Case 1:20-cv-00756-UNA Document 1-3 Filed 06/04/20 Page 30 of 30 PageID #: 100


                                                     US 7,894,837 B2
                              25                                                                 26
    wirelessly transmitting the generated data messages to a           generating an active buddy list identifying buddies sending
       wireless network access point through an Internet pro-             data messages to the handheld instant messaging termi-
       tocol communications module and wireless transceiver               nal through at least one instant messaging service pro-
       in the handheld instant messaging terminal; and                    vider; and
    controlling a conversation session in accordance with the at       displaying the active buddy list on the display of the hand-
       least one instant messaging protocol being implemented             held terminal in response to a buddy list key being
       with a control module located within the handheld                  depressed on the data entry device.
       instant messaging terminal.                                     18. The method of claim 11, the conversation session con-
    12. The method of claim 11, the conversation session con-       trol further comprising:
 trol further comprising:                                        10    generating a conversation session window for each active
                                                                          buddy in the active buddy list, each conversation session
    correlating a key on the data entry device with a graphical
                                                                          window having a header that identifies a buddy with
       symbol in response to the key on the data entry device
                                                                          whom a conversation is being conducted, a number of
       being depressed.
                                                                          windows being displayed, and a total number of active
    13. The method of claim 12, the conversation session con- 15          conversation sessions;
 trol further comprising:                                              displaying on the display of the handheld terminal the
    generating in accordance with the at least one instant mes-           conversation session window generated for each buddy
       saging protocol being used to control a conversation               in the active buddy list; and
       session, a character sequence that represents the graphi-       displaying on the display of the handheld terminal a list of
       cal symbol.                                               20       buddies with whom no active conversations are being
    14. The method of claim 11, the conversation session con-             conducted after the active buddy list has been displayed.
 trol further comprising:                                              19. The method of claim 11, the conversation session con-
    detecting a plurality of beacons being transmitted by a         trol further comprising:
       plurality of wireless network access points; and                parsing textual characters and graphical symbols generated
                                                                          with the data entry device; and
    prioritizing the detected beacons by strength of detected 25
                                                                       confirming the entered characters are compatible with the
       signal.
                                                                          instant messaging service associated with the buddy to
    15. The method of claim 11, the conversation session con-             whom the message is being sent.
 trol further comprising:                                              20. The method of claim 11, the conversation session con-
    storing a profile containing network settings for a network 30 trol further comprising:
       to which the handheld instant messaging terminal has            receiving files from an Internet radio station through the
       connected through the wireless network access point.               wireless network access point;
    16. The method of claim 11, the conversation session con-          decoding a segment of a received file in accordance with
 trol further comprising:                                                 the at least one instant messaging protocol;
    controlling at least two conversation sessions, each conver- 35    converting the decoded segment into an analog signal; and
       sation session being controlled with different instant          driving a speaker in the handheld instant messaging termi-
       messaging protocols.                                               nal with the analog signal to generate sound at the hand-
                                                                          held instant messaging terminal.
    17. The method of claim 11, the conversation session con-
 trol further comprising:                                                                    * * * * *
